Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 17, 1974, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence from an indeterminate prison term with a maximum of 25 years to an indeterminate prison term with a maximum of 15 years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. Cohalan, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.